Title: From James Madison to John R. Livingston, 20 February 1805
From: Madison, James
To: Livingston, John R.


Sir.
Department of State, February 20th. 1805.
I have received your letter of the 14th. instant, and return the papers it enclosed. The affair of the £54 Stg. has been stated to Mr. Erving in the light in which it was communicated to you; but having the papers in his hands which you mention he will be enabled with them & such others as it is presumed he may have recourse to in London, to ascertain and do what is just. The bills for such claims are as usual to be drawn upon Mr. Erving, notwithstanding his appointment to Madrid. The possibility of your bills being protested, though regularly drawn, is too remote to render it necessary to express an upinion upon whom in such case the damages will fall. I am &c.
James Madison.
